Judge Mills
delivered the Opinion of the Court.
A etch a judgment was rendered on a note ea) ling for a number of dollars, “in specie;” the court below refused to annex to the enrolment of the judgment, the entry that the note was made payable “in gold or silver” as the act of assembly requires. The act does say that such entry shall be annexed, only to judgments on notes “expressly” made payable, in gold or silver. But specie, according to commercial usage, as well as to the standards of our language does mean gold or silver, and this we know is the popular acceptation of the term, used in our daily contracts when written. There cannot therefore he a reasonable doubt, that the defendant has made his note expressly payable in gold or silver, and his adversary ought not to lose the benefit of the act, barely because the parties have expressed the meaning of two or three words by the use of one.
The decision of the court below, overruling the motion, is therefore reversed with costs, and the cause remanded with directions to make the proper entry accordingly.